Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of October 22, 2013, which shall become effective
as of January 1, 2014 (“Employment Agreement”), by and between MKS Instruments,
Inc., a Massachusetts Corporation (the “Corporation”), and Gerald G. Colella of
Seabrook, New Hampshire (the “Executive”).

WHEREAS, the Corporation and the Executive entered into an Employment Agreement
dated April 25, 2005, as thereafter amended on November 10, 2008 and October 19,
2009 (the “Original Employment Agreement”), which superseded an Amended and
Restated Employment Agreement dated July 30, 2004; and

WHEREAS, the Corporation intends to amend and restate the terms of employment
with the Executive as more particularly set forth herein; and

WHEREAS, the Corporation and the Executive intend that this Employment Agreement
shall supersede the Original Employment Agreement and any other agreements
between the parties and that, as of the date hereof, the Original Employment
Agreement and any such other agreements shall be of no further force and effect.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the Corporation and the Executive hereby agree as follows:

1. Term of Employment: The Corporation hereby employs the Executive, and the
Executive hereby accepts employment with the Corporation, for a period
commencing as of January 1, 2014 and continuing from month to month thereafter
until terminated as provided in this Section 1. Either the Corporation or the
Executive may terminate the employment of the Executive under this Employment
Agreement at any time after January 1, 2014 by giving written notice to the
other party stating its or his election to terminate the employment of the
Executive under this Employment Agreement and an effective date of termination
which is at least thirty (30) days after the date of receipt by the other party
of such notice; provided, however, that the employment of the Executive under
this Employment Agreement is subject to prior termination as hereinafter
provided in Section 5. Notwithstanding the above, the Corporation shall be
entitled, at its sole discretion, to waive the obligation of the Executive to
continue to work during the thirty (30) day notice period.

2. Capacity: The Executive shall serve as President and Chief Executive Officer
of the Corporation and shall have such authority and will perform such duties as
are delegated to him by the Board of Directors of the Corporation consistent
with this position. The Executive shall serve without additional compensation as
a member of the Board of Directors for the Corporation and also shall serve
without additional compensation as chief executive officer and/or member of the
board of directors of such affiliate(s) of the Corporation as the Board of
Directors of the Corporation shall designate.

3. Extent of Services: During the term of employment of the Executive under this
Employment Agreement, the Executive shall devote his full time to, and use his
best efforts in the furtherance of, the business of the Corporation and shall
not engage in any other business activity, whether or not such business activity
is pursued for gain or any other pecuniary advantage, without the prior written
consent of the Board of Directors, which consent may be



--------------------------------------------------------------------------------

revoked if the Board determines that such other business activity materially
interferes with the Executive’s performance of his duties hereunder or is
otherwise adverse to the interests of the Corporation. Notwithstanding the
foregoing, the Executive may manage his personal investments and be involved in
charitable and unremunerated professional activities (including serving on
charitable and professional boards), so long as such service does not materially
interfere with the performance of the Executive’s duties hereunder or violate
Sections 9 through 11 hereof.

4. Compensation: In consideration of the services to be rendered by the
Executive under this Employment Agreement, the Corporation agrees to pay, and
the Executive agrees to accept, the following compensation:

(a) Base Salary: A base salary at the rate of Six Hundred Thousand Dollars
($600,000) per year (the “Base Salary”) for the term of employment of the
Executive under this Employment Agreement. The Base Salary shall be payable in
equal biweekly installments, subject to usual withholding requirements, and will
be subject to any changes in pay policies that may be established by the
Corporation. The Base Salary will be reviewed regularly according to the
practices of the Corporation. No overtime pay will be paid to the Executive by
the Corporation.

(b) Incentive: For each calendar year of the Corporation during the term of
employment of the Executive under this Employment Agreement, the Executive shall
be entitled to participate in a Management Incentive Program pursuant to the
terms of which the Executive may receive compensation in addition to his Base
Salary if the Corporation attains consolidated financial goals, and if the
Executive achieves such financial and other business goals, as shall be
established by the Board of Directors or its delegate with respect to such year.
The “targeted” additional compensation goal for the Executive shall be One
Hundred percent (100%) of his Base Salary (the “Target Bonus”). The Management
Incentive Program, including the consolidated financial goals established by the
Corporation for the calendar year and the formula to be used to determine the
payment of amounts under the Management Incentive Program, will be communicated
to the Executive in writing prior to or within the first ninety (90) days of the
beginning of the applicable year. If there shall be any disagreement between the
Corporation and the Executive as to the calculation of the Management Incentive
Bonus for any year, the determination of the Board of Directors of the
Corporation shall be conclusive and binding on the Corporation and the
Executive. Incentive payments shall be payable to the Executive on or before
March 15 after the end of each calendar year during the term of employment of
the Executive under this Employment Agreement. The Executive will not receive
any payment under the Management Incentive Program attributable to any calendar
year in which the Executive is not actively employed on the last day of that
calendar year.

(c) Equity Incentive Compensation Plan The Executive shall be eligible to
participate in such long-term incentive compensation plan as the Corporation
shall maintain for senior executives of the Corporation from time to time. The
annual “targeted” long term incentive award for the Executive shall be One
Million Four Hundred Thousand Dollars ($1,400,000).

(d) MKS Instruments, Inc. Profit Sharing and 401(k) Plan: The Executive shall be
eligible to participate in the MKS Instruments, Inc. Profit Sharing and 401(k)
Plan in accordance with its terms.

 

2



--------------------------------------------------------------------------------

(e) Vacation: The Executive shall be entitled to an annual vacation leave of
twenty-five (25) days at full rate of Base Salary during each calendar year of
this Employment Agreement, subject to the Executive arranging such vacation so
as not to affect adversely the ability of the Corporation to transact its
necessary business.

(f) Life Insurance: The Corporation shall provide, and pay all of the premiums
for, term life insurance for the Executive during the term of employment of the
Executive under this Employment Agreement in accordance with the term life
insurance plan of the Corporation.

(g) Medical/Dental Insurance: The Corporation shall provide group medical/dental
insurance for the Executive under the plans of the Corporation applicable to the
Executive during the term of employment of the Executive under this Employment
Agreement.

(h) Retirement Benefits: The Executive shall be eligible to participate in
supplemental retirement benefits according to, and subject to, the terms and
conditions set forth in Appendix A of this Employment Agreement. For purposes of
clarity, all of the retirement benefits set forth in Appendix A are the same as
those provided to the Executive in the Original Employment Agreement.

(i) Retiree Medical Benefits: The Executive’s eligibility to receive the retiree
medical benefits set forth hereunder (the “Retiree Medical Benefits”) is
contingent upon (a) the Executive’s compliance with all of the material terms
and conditions contained in this Employment Agreement, (b) the Executive’s
execution, upon termination of employment (except in the case of death), of a
Release, as provided in Section 6(a) below, and (c) the occurrence of any of the
following:

(1) the Executive retires from the Corporation when Executive is at least 62
years old, provided that, if Executive is under 65 at the time of such
retirement, the terms of the benefits shall be subject to subsection 6(e)(iv)
hereof; or

(2) the Executive is terminated by the Corporation other than for “cause” or if
Executive terminates his employment for Good Reason (as defined in Appendix A of
this Employment Agreement within 3 years of a change in control (as defined in
Appendix A of this Employment Agreement)); provided that if the Executive is
eligible at any time to receive comparable medical benefits from any subsequent
employer, then the Executive shall not be eligible to receive the Retiree
Medical Benefits during the time that he is eligible to receive such benefits
from a subsequent employer, but will be eligible to receive the Retiree Medical
Benefits thereafter, or

(3) prior to retirement, the Disability (which shall mean disability as defined
in Section 216(i)(1) of the Social Security Act) or death of the Executive.

If the Executive meets the eligibility criteria described above, he shall be
considered an “Eligible Executive” hereunder. The Spouse of the Eligible
Executive (“Eligible Spouse”) shall also receive Retiree Medical Benefits. The
Executive shall not be eligible for Retiree Medical Benefits if the Executive is
terminated by the Corporation for “cause”.

(i) Benefit Period and Types of Coverage. Eligible Executive and Eligible
Spouses will each receive Retiree Medical Benefits for their respective
lifetimes. During the 18 months immediately following termination of employment
from the Corporation, Retiree Medical Benefits will be provided to

 

3



--------------------------------------------------------------------------------

the Eligible Executive and Eligible Spouse through the Corporation’s COBRA
medical plan. Thereafter, the Corporation shall purchase fully insured non-group
medical plans for the Eligible Executive and Eligible Spouse. The insurance
plans purchased for the Eligible Executive and/or Eligible Spouse who are less
than 65 years old shall be a high benefit plan compared to the Corporation’s
group medical plan selected by the Executive immediately prior to the
termination of employment. The insurance plans purchased for the Eligible
Executive and/or Eligible Spouse who are 65 or more years old shall be Blue
Cross/Blue Shield’s Medex Gold or other comparable high benefit medical plan.

(ii) Cost. The Eligible Executive (or surviving Eligible Spouse) will be
required to contribute a fixed annual amount of $1,500 for each year that he (or
surviving Eligible Spouse) remains eligible for Retiree Medical Benefits. In
addition to such $1,500, if the Executive became an Eligible Executive pursuant
to Section (i)(1) above, then in addition to the $1,500, the Executive (or
surviving Eligible Spouse) shall be required to pay a portion of the expenses of
the Retiree Medical Benefit as follows, based upon the age of the Eligible
Executive.

 

Age of Executive

   Percentage of Retiree
Medical Benefit
Costs to be paid by
Executive (or
surviving spouse)
for Such Year  

62

     30 % 

63

     20 % 

64

     10 % 

65 or More

     0 % 

(j) Other Benefits: The Corporation shall provide other benefits for the
Executive under the plans of the Corporation applicable to the Executive during
the term of employment of the Executive under this Employment Agreement.

(k) Expenses: The Corporation shall reimburse the Executive for all reasonable
and necessary expenses incurred by the Executive in connection with the
performance of the Executive’s duties as an employee of the Corporation. Such
reimbursement is subject to the timely submission to the Corporation by the
Executive of appropriate documentation and/or vouchers in accordance with the
customary procedures of the Corporation for expense reimbursement, as such
procedures may be revised by the Corporation from time to time and to such caps
on reimbursements as the Corporation may from time to time impose.

5. Termination: The employment of the Executive under this Employment Agreement
shall terminate:

(a) On the expiration of the period of employment as provided in Section 1.

(b) Upon the death or total disability (as determined under the Corporation’s
long-term disability plan) of the Executive.

(c) At the election of the Corporation: (i) if the Executive shall refuse to
perform the services required of him under this Employment Agreement; or (ii) if
the Executive shall fail, or refuse, to perform the other covenants and
agreements required of him under this Employment Agreement; or (iii) for
“cause”, which term shall mean: (1) the Executive’s willful

 

4



--------------------------------------------------------------------------------

or gross neglect of his duties, including the failure to carry out or comply
with, in good faith, in any material respect, or the refusal to follow, any
lawful and reasonable written directives of the Board of Directors or its
delegate; (2) the Executive’s material breach of this Agreement or of any of the
rules, regulations, policies or procedures of the Corporation, or material
violation of the Corporation’s statement of corporate policy and/or code of
conduct at any time after such statement and code have been adopted by the Board
and have been set forth in writing and delivered to the Executive; (3) the
Executive’s commission of a felony or other act of material dishonesty,
including but not limited to any act of fraud, embezzlement, misappropriation of
Corporation property, moral turpitude, or breach of fiduciary duty that could
possibly have a material adverse effect on the Corporation; (4) the Executive’s
unlawful use (including being under the influence) of controlled substances on
the Company’s premises or while performing the Executive’s duties and
responsibilities or indictment related to the commission of any criminal act;
(5) the Executive’s failure or refusal to reasonably cooperate with any
Corporation investigation or governmental/regulator authority having
jurisdiction over the Executive and the Corporation; or (6) the Executive’s
engaging in willful or gross misconduct which is materially injurious to the
Corporation, financially or otherwise, or to the Corporation’s reputation; in
each case determined in good faith by the Board of Directors of the Corporation.

(d) Upon the resignation of the Executive, other than for Good Reason (as
defined in Appendix A) after a Change in Control (as defined in Appendix A).

(e) At the election of the Corporation without “cause” and in the absence of the
other events described in subsection (c) above; or at the election of the
Executive for Good Reason upon a Change in Control (as such terms are defined
for purposes of Appendix A).

(f) Upon the occurrence of any termination of the Executive’s employment with
the Corporation, the Executive shall and shall be deemed to have immediately
resigned from any and all boards, offices, committees and fiduciary positions on
or in which he is then serving at the request of the Corporation or any of its
subsidiaries or affiliates and, upon demand by the Corporation, shall promptly
tender to the Corporation a written resignation letter effectuating the
foregoing.

6. Payment Upon Termination. This Agreement shall supersede any severance plan,
policy, program or arrangement maintained by the Corporation in which the
Executive may otherwise be entitled to participate:

(a) If the employment of the Executive is terminated by the Corporation pursuant
to Section 5(e) hereof, and except as provided in Subsections 6(b) through
(e) below, the Corporation shall: (i) continue to pay Executive the Base Salary
in effect immediately prior to the time of such termination for one (1) year
following the last full day Executive works prior to the effective date of the
Executive’s termination under this Agreement, on its normal payroll payment
dates, by direct deposit or regular mail at the Executive’s election; (ii) pay
any Management Incentive Program bonus earned for the calendar year preceding
the Executive’s termination but not yet paid, such payment to be made at the
same time such payments are normally made for the applicable year to executives
who continue in employment; (iii) reimburse Executive for the premiums (if any)
he pays for continuation of life insurance should he elect to exercise the
conversion feature of the Corporation’s group life policy then in effect for
twelve (12) months after the last full day Executive works under this Agreement;
and (iv) continue to pay for any medical, dental and/or vision insurance that
the Executive elects to continue

 

5



--------------------------------------------------------------------------------

receiving under COBRA for twelve (12) months after the last full day Executive
works prior to the effective date of the Executive’s termination under this
Agreement, less the Executive premium contribution paid by similarly-situated
active Executives who are enrolled in such coverage. Executive agrees that his
eligibility for or entitlement to the foregoing payments or benefits (the
“Severance Benefits”) shall be subject to Executive’s execution and delivery of
a release agreement (a “Release”), in such form as the Corporation may require,
which may include, among other things, in addition to a general release of any
and all claims Executive may have, confirmation of the restrictive covenants set
forth herein and in any other policies or agreements applicable to the
Executive. The form of Release currently used by the Corporation is attached
hereto as Appendix B, and the Release shall be in substantially similar form
with such changes as the Corporation deems appropriate at the time of the
Executive’s termination. Executive shall have no rights or remedies in the event
of his termination by the Corporation under Section 5(e) except for those
expressly set forth in this Agreement. In addition, Executive’s right to receive
any of the foregoing Severance Benefits shall be expressly conditioned upon
Executive’s full compliance with the Corporation’s standard Confidential
Information Agreement, which shall be re-executed by Executive with this
Agreement, and Executive’s full cooperation with the Corporation in fulfilling
all the terms of this Agreement, including compliance with Sections 9 through 11
hereof, and performing such actions as the Corporation may reasonably request in
transitioning Executive from his employment with the Corporation. In addition to
any rights or remedies the Corporation may otherwise have, upon any breach of
any agreements herein by Executive, Executive’s rights to any continued payment
of Severance Benefits shall immediately cease, and Executive shall be obligated
to repay to the Corporation all amounts paid by the Corporation for the
Severance Benefits except for the amount of $1,000, which Executive shall be
entitled to retain.

(b) If the Executive’s employment is terminated by death or total disability (as
determined by the Corporation’s long-term disability plan) pursuant to
Section 5(b) hereof, the Corporation shall pay: (i) any Base Salary earned
through the last day of actual employment; and (ii) any Management Incentive
Program bonus earned for the calendar year preceding the Executive’s termination
but not yet paid. The amounts described in clause (i) above shall be paid as
soon as reasonably practicable following the Executive’s termination, and the
amount described in clause (ii) above shall be paid at the same time such
payments are normally made for the applicable year to executives who continue in
employment. Any payments to be made upon the death of the Executive shall be
made to the Executive’s estate.

(c) In the event the employment of the Executive is terminated at the election
of the Corporation pursuant to Section 5(c) hereof, the Executive shall only be
entitled to his Base Salary through the effective date of termination or the
last day of actual employment if earlier.

(d) In the event the Executive voluntarily terminates his employment on the
expiration of the period of employment as provided in Section 1, the Executive
shall only be entitled to his Base Salary through the effective date of
termination or the last day of actual employment if earlier, to be paid as soon
as reasonably practicable following termination, and any Management Incentive
Program bonus earned for the calendar year preceding the Executive’s termination
but not yet paid, such payment to be made at the same time such payments are
normally made for the applicable year to executives who continue in employment.

 

6



--------------------------------------------------------------------------------

(e) In the event the Executive’s employment is terminated by the Corporation
under Section 5(e), or by the Executive for Good Reason, in either case upon or
at any time within two (2) years following a Change in Control (as such
capitalized terms are defined for purposes of Appendix A), the Executive shall
receive: (i) a lump sum payment equal to thirty-six (36) months’ Base Salary, at
the rate in effect immediately prior to termination; (ii) a lump sum amount of
three (3) times the Target Bonus under the Management Incentive Program in
effect as of termination; (iii) any Management Incentive Program bonus earned
for the calendar year preceding the Executive’s termination but not yet paid;
and (iv) the right to continue participation in the Corporation’s medical,
dental, vision and life insurance plans for a period of thirty-six (36) months,
and the Corporation shall pay for the cost of such coverage, less the Executive
premium contribution paid by similarly-situated active Executives who then are
enrolled in such coverage. The amounts described in clauses (i) and (ii) above
shall be paid as soon as reasonably practicable following the Executive’s
termination, and the amount described in clause (iii) above shall be paid at the
same time such payments are normally made for the applicable year to executives
who continue in employment. Notwithstanding the foregoing, Executive agrees that
his eligibility for or entitlement to the foregoing payments and benefits shall
be subject to Executive’s execution and delivery of a Release as described in,
Section 6(a) above.

In the event amounts payable hereunder are contingent on a Change in Control for
the purposes of Internal Revenue Code Section 280G and it is determined by a
public accounting firm or legal counsel authorized to practice before the
Internal Revenue Service selected by the Corporation that any payment or benefit
made or provided to the Executive in connection with this Agreement or otherwise
(collectively, a “Payment”) would be subject to the excise tax imposed by
Internal Revenue Code Section 4999 (the “Parachute Tax”), the Payments under
this Agreement shall be payable in full or, if applicable, in such lesser amount
which would result in no portion of such Payments being subject to the Parachute
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the Parachute Tax, results in receipt
by the Executive, on an after-tax basis, of the greatest amount of Payments
under this Agreement. If Payments are reduced pursuant to this paragraph,
severance payments described above payable over time shall first be reduced
(beginning with the last such payment), and the other benefits under this
Agreement shall thereafter be reduced, to the extent necessary so that no
portion of the Payments is subject to the Parachute Tax.

The reporting and payment of any Parachute Tax will be Executive’s
responsibility and the Corporation will not provide a gross-up or any other
payment to compensate Executive for the payment of the Parachute Tax. The
Corporation will withhold from the Payments any amounts it reasonably determines
is required under Internal Revenue Code Section 4999(c) and the Treasury
Regulations thereunder.

(f) The Executive shall have no obligation to mitigate any payments due
hereunder. Any amounts earned by the Executive from other employment shall not
offset amounts due hereunder, except as provided herein or in Section 17. The
Corporation’s obligation to pay the Executive the amounts provided hereunder
shall not be subject to set-off, counterclaim or recoupment of amounts owed by
the Executive to the Corporation or its affiliates, except (i) as provided in
this Section and/or (ii) for any specific, stated amounts owed by the Executive
to the Corporation, in which case set-off shall be made in a manner consistent
with the requirements of Code Section 409A.

 

7



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision of this Agreement, no subsidy for
medical, dental or vision coverage, or extension of such coverage to the
Executive, described in this Section 6, shall be provided to the extent the
Corporation reasonably determines that providing such subsidy would expose the
Corporation (or any health plan thereof) to additional taxes or penalties with
respect to the provision of such benefits on a discriminatory basis, but the
Corporation shall make reasonable efforts to provide a comparable payment in
lieu of such benefit to the extent reasonably possible.

(h) The Corporation shall be entitled to withhold from any amounts payable under
this Agreement any federal, state, local, or foreign withholding or other taxes
or charges which the Corporation is required to withhold pursuant to applicable
law. The Corporation shall be entitled to rely on an opinion of counsel if any
questions as to the amount or requirement of withholding shall arise.

7. Trade Secrets: The Executive covenants and agrees that he will communicate to
the Corporation, and will not divulge or communicate to any other person,
partnership, corporation or other entity without the prior written consent of
the Corporation, any trade secrets of the Corporation or confidential
information relating to the business of the Corporation or anyone connected with
the Corporation, and that such trade secrets and confidential information shall
not be used by the Executive either on his own behalf or for the benefit of
others or disclosed by the Executive to any one, except to the Corporation,
during or after the term of employment of the Executive under this Employment
Agreement.

8. Inventions and Patents:

(a) The Executive shall make prompt full disclosure in writing to the
Corporation of all inventions, improvements and discoveries, whether or not
patentable, which the Executive conceives, devises, makes, discovers, develops,
perfects or first reduces to practice, either alone or jointly with others,
during the term of employment of the Executive under this Employment Agreement,
which relate in any way to the fields, products or business of the Corporation,
including development and research, whether during or out of the usual hours of
work or on or off the premises of the Corporation or by use of the facilities of
the Corporation or otherwise and whether at the request or suggestion of the
Corporation or otherwise (all such inventions, improvements and discoveries
being hereinafter called the “Inventions”), including any Inventions, whether or
not patentable, conceived, devised, made, discovered, developed, perfected or
first reduced to practice by the Executive after the employment of the Executive
under this Employment Agreement is terminated if the Inventions were conceived
by the Executive during the term of employment of the Executive under this
Employment Agreement. Any Inventions, whether or not patentable, conceived,
devised, made, discovered, developed, perfected or first reduced to practice by
the Executive within six (6) months of the date of termination of the employment
of the Executive under this Employment Agreement shall be conclusively presumed
to have been conceived during the term of employment of the Executive under this
Employment Agreement.

(b) The Executive agrees that the Inventions shall be the sole and exclusive
property of the Corporation.

(c) The Executive agrees to assist the Corporation and its nominees in every
reasonable way (entirely at its or their expense) to obtain for the benefit of
the Corporation letters patent for the Inventions and trademarks, trade names
and copyrights relating to the Inventions,

 

8



--------------------------------------------------------------------------------

and any renewals, extensions or reissues thereof, in any and all countries, and
agrees to make, execute, acknowledge and deliver, at the request of the
Corporation, all written applications for letters patent, trademarks, trade
names and copyrights relating to the Inventions and any renewals, extensions or
reissues thereof, in any and all countries, and all documents with respect
thereto, and all powers of attorney relating thereto and, without further
compensation, to assign to the Corporation or its nominee all the right, title
and interest of the Executive in and to such applications and to any patents,
trademarks, trade names or copyrights which shall thereafter issue on any such
applications, and to execute, acknowledge and deliver all other documents deemed
necessary by the Corporation to transfer to or vest in the Corporation all of
the right, title and interest of the Executive in and to the Inventions, and to
such trademarks, trade names, patents and copyrights together with exclusive
rights to make, use, license and sell them throughout the world. If Employer is
unable, after reasonable effort, to secure Executive’s signature on any
application for patent, copyright, trademark or other analogous registration or
other documents regarding any legal protection relating to any Invention,
whether because of Executive’s physical or mental incapacity or for any other
reason whatsoever, Executive hereby irrevocably designates and appoints the
Employer and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and on Executive’s behalf and stead to execute and
file any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of patent,
copyright or trademark registrations or any other legal protection thereon with
the same legal force and effect as if executed by Executive.

(d) The Executive agrees that even though his employment is terminated under
this Employment Agreement he will, at any time after such termination of
employment, carry out and perform all of the agreements of Subsections 8(a) and
8(c) above, and will at any time and at all times cooperate with the Corporation
in the prosecution and/or defense of any investigation, litigation or legal
process which may arise, including in connection with the Inventions, provided,
however, that should such services be rendered after termination of employment
of the Executive under this Employment Agreement, the Executive shall be paid
reasonable compensation on a per diem basis. The Corporation agrees to provide
the Executive reasonable notice in the event his assistance is required.

(e) The Executive agrees to make and maintain adequate and current written
records of all Inventions in the form of notes, sketches, drawings, or reports
relating thereto, which records shall be and remain the property of, and
available to, the Corporation at all times.

(f) The Executive agrees that he will, upon leaving the employment of the
Corporation, promptly deliver to the Corporation all originals and copies of
disclosures, drawings, prints, letters, notes, and reports either typed,
handwritten or otherwise memorialized, belonging to the Corporation which are in
his possession or under his control and the Executive agrees that he will not
retain or give away or make copies of the originals or copies of any such
disclosures, drawings, prints, letters, notes or reports.

9. Property of Corporation: All files, records, reports, documents, drawings,
specifications, equipment, and similar items relating to the business of the
Corporation, whether prepared by the Executive or otherwise coming into his
possession, shall remain the exclusive property of the Corporation and shall not
be removed by the Executive from the premises of the Corporation under any
circumstances whatsoever without the prior written consent of the Corporation.

 

9



--------------------------------------------------------------------------------

10. Non-Competition:

(a) During the term of employment of the Executive under this Employment
Agreement, and during a period of one (1) year after termination of employment
of the Executive under this Employment Agreement if such termination of
employment was caused by the Corporation (or by the Executive for Good Reason)
pursuant to Section 5(e), or for a period of two (2) years after termination of
employment of the Executive under this Employment Agreement if such termination
of employment was caused by the Executive (other than for Good Reason) pursuant
to Section 5(a), (c) or (d) , (i) the Executive shall not engage, either
directly or indirectly, in any manner or capacity, in any business or activity
which is competitive with any business or activity conducted by the Corporation;
(ii) the Executive shall not work for, directly or indirectly, any person who
was an Executive, officer or agent of the Corporation or of any of its
subsidiaries at any time during a period of twelve (12) months prior to the
termination of the employment of the Executive under this Employment Agreement
nor shall the Executive form any partnership with, or establish any business
venture in cooperation with, any such person which is competitive with any
business or activity of the Corporation; (iii) the Executive shall not, directly
or indirectly, give, sell or lease any goods or services competitive with the
goods or services of the Corporation or its subsidiaries to any person,
partnership, corporation or other entity who purchased goods or services from
the Corporation or its subsidiaries within one (1) year before the termination
of the employment of the Executive under this Employment Agreement; and (iv) the
Executive shall not have any material financial interest, or participate as a
director, officer, 1% stockholder, partner, Executive, consultant or otherwise,
in any corporation, partnership or other entity which is competitive with any
business or activity conducted by the Corporation.

(b) The Corporation and the Executive agree that the services of the Executive
are of a personal, special, unique and extraordinary character, and cannot be
replaced by the Corporation without great difficulty, and that the violation by
the Executive of any of his agreements under this Section 10 would damage the
goodwill of the Corporation and cause the Corporation irreparable harm which
could not reasonably or adequately be compensated in damages in an action at
law, and that the agreements of the Executive under this Section 10 may be
enforced by the Corporation in equity by an injunction, declaratory judgment tor
restraining order in addition to being enforced by the Corporation at law.

(c) In the event that this Section 10 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
long a period of time or over too great a range of activities or geographic
scope, it shall be interpreted to extend only over the maximum period of time or
range of activities or geographic scope as to which it may be enforceable.

11. Non-Solicitation: The Executive shall not, on his own behalf or in the
service or on behalf of others, directly or indirectly:

(a) solicit, entice or induce any Customer (as defined below) to become a
customer, distributor or supplier of any other person, firm or corporation with
respect to products and/or services sold or under development by the Corporation
during his employment at the Corporation, or to cease doing business with the
Corporation, and the Executive shall not contact or approach any such person,
firm or corporation for such purpose or authorize or knowingly approve the
taking of such actions by any other person for a period of twenty-four
(24) months from the date of the termination of employment of the Executive
under this Employment Agreement; or

 

10



--------------------------------------------------------------------------------

(b) solicit, recruit or hire (or attempt to solicit, recruit or hire) any
Executive, officer or agent of the Corporation or contractor engaged by the
Corporation (whether or not such person is a full-time Executive or whether or
not such employment is pursuant to a written agreement or at-will) to terminate
such person’s employment or engagement with the Corporation or work for a third
party other than the Corporation for a period of twenty-four (24) months after
the date of the termination of employment of the Executive under this Employment
Agreement, or engage in any activity that would cause such Executive or
contractor to violate any agreement with the Corporation, nor shall the
Executive form any partnership with, or establish any business venture in
cooperation with, any such person.

(c) For the purposes of this Section 11, a “Customer” means any person or entity
which as of the date of the termination of employment of the Executive under
this Employment Agreement was, within two (2) years prior to such time, a
customer, distributor or supplier of the Corporation, and references to the
Corporation shall be deemed to include any affiliate or subsidiary of the
Corporation.

12. Notice: Any and all notices under this Employment Agreement shall be in
writing and, if to the Corporation, shall be duly given if sent to the
Corporation by registered or certified mail, postage prepaid, return receipt
requested, at the address of the Corporation set forth under its name below or
at such other address as the Corporation may hereafter designate to the
Executive in writing for the purpose, and, if to the Executive, shall be duly
given if delivered to the Executive by hand or if sent to the Executive by
registered or certified mail, postage prepaid, return receipt requested, at the
address of the Executive set forth under his name below or at such other address
as the Executive may hereafter designate to the Corporation in writing for the
purpose.

13. Nondisparagement: The Executive shall not disparage the Corporation, any of
its products or practices, or any of its directors, officers, or employees,
whether orally, in writing or otherwise, at any time. The Corporation’s Chairman
shall instruct the Corporation’s Chief Officers in Senior Management not to
disparage the Executive, whether orally, in writing or otherwise, at any
time. Notwithstanding the foregoing: nothing in this Section shall (i) limit the
ability of the Corporation or the Executive, as applicable, to provide truthful
testimony as required by law or any judicial or administrative process, or
(ii) prevent the Corporation from (A) responding publicly to incorrect,
disparaging or derogatory public statements to the extent reasonably necessary
to correct or refute such public statement or (B) prevent any Person from making
any truthful statement to the extent necessary in any litigation, arbitration,
or mediation proceeding involving this Agreement, including, but not limited to,
the enforcement of this Agreement. In no event shall any termination of the
Executive’s employment by the Corporation or the Executive for any reason
constitute disparagement for purposes of this Section.

14. Assignment: The rights and obligations of the Corporation under this
Employment Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Corporation. The rights and obligations of the
Executive under this Employment Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, executors and legal representatives of the
Executive. The Executive shall not delegate his employment of obligations under
this Agreement to any other person.

 

11



--------------------------------------------------------------------------------

15. Code Section 409A Compliance.

(a) Where Section 6 refers to the Executive’s termination of employment for
purposes of receiving any payment, whether such a termination has occurred will
be determined in accordance with Section 409A of the Internal Revenue Code and
Treasury Regulation Section 1.409A-1(h) (or any successor provisions).

(b) Where the Employment Agreement requires the following payments to be made to
the Executive, the following rules shall apply, and any inconsistent provision
is superseded:

(i) To the extent that this Employment Agreement requires that a payment shall
be made upon or as soon as reasonably practicable after an event (e.g.,
termination of employment), such payment shall be made no later than sixty
(60) days after the occurrence of such event (or, if earlier, within
two-and-a-half (2 1⁄2) months following the end of the Executive’s taxable year
in which such event occurs). The Executive may not designate the year of such
payment.

(ii) To the extent that benefits under Section 6 are contingent upon the
Executive providing a Release, the Executive shall sign and return the Release
within the reasonable time period designated by the Corporation, which shall be
no less than twenty-one (21) days but no more than forty-five (45) days. If such
designated time period for review and revocation of the Release crosses calendar
years, payments for the period for review and return of the Release shall be
made in the later calendar year. Any payments that would otherwise be made
during the period for review and revocation of the Release will be made on the
first scheduled payment date after such period ends.

(iii) To the extent that the Employment Agreement provides for the reimbursement
of specified expenses incurred by the Executive, such reimbursement shall be
made in accordance with the provisions of the Employment Agreement, but in no
event later than the last day of the Executive’s taxable year following the
taxable year in which the expense was incurred. The amount of expenses eligible
for reimbursement or in-kind benefits provided by the Corporation in any taxable
year of the Executive shall not affect the amount of expenses or in-kind
benefits to be reimbursed or provided in any other year (except in the case of
maximum benefits to be provided under a medical reimbursement arrangement, if
applicable).

(iv) Bonus otherwise payable under the Employment Agreement after the end of a
bonus plan performance period shall be paid within two-and-a-half (2 1⁄2) months
after the end of the fiscal year of the Corporation to which such Bonus relates.

(c) Each payment in respect of the Executive’s termination of employment under
Section 6 of the Employment Agreement is designated as a separate payment for
purposes of the short-term deferral rules under Treasury Regulation
Section 1.409A-1(b)(4)(i)(F) and the exemption for involuntary terminations
under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii).

(d) If the Executive is designated as a “specified Executive” within the meaning
of Code Section 409A (and the Corporation is publicly traded on any securities
market),

 

12



--------------------------------------------------------------------------------

any deferred compensation payment subject to Section 409A to be made during the
six-month period following Executive’s termination of employment shall be
withheld and the amount of the payments withheld will be paid in a lump sum,
without interest, during the seventh month after Executive’s termination;
provided, however, that if the Executive dies prior to the expiration of such
six month period, payment to the Executive’s beneficiary shall be made as soon
as reasonably practicable following the Executive’s death. The Corporation shall
identify in writing delivered to the Executive any payments it reasonably
determines are subject to delay under this Section 15(d).

(e) In no event shall the Corporation have any liability or obligation with
respect to taxes for which the Executive may become liable as a result of the
application of Code Section 409A.

16. Entire Agreement and Severability:

(a) This Employment Agreement (including all appendices hereto), when it becomes
effective on January 1, 2014, together with the Confidential Information
Agreement from time to time in effect between the parties, shall supersede the
Original Employment Agreement (including all appendices thereto) in their
entirety. Until January 1, 2014, the Original Employment Agreement (including
all appendices thereto) shall remain in full force and effect. Each party to
this Employment Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any party, or any
one acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement or promise not contained in this Employment
Agreement, the Confidential Information Agreement, and the attached Appendix A,
shall be valid and binding. Any modification of this Employment Agreement, the
Confidential Information Agreement, and the attached Appendix A, will be
effective only if it is in writing signed by both parties to this Employment
Agreement.

(b) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

(c) The Executive specifically acknowledges and agrees that the purpose of the
restrictions contained in this Agreement is to protect the Corporation from
unfair competition, including improper use of the Confidential and Proprietary
Information as defined in the Confidential Information Agreement, and that the
restrictions and covenants contained herein are reasonable with respect to both
scope and duration of application. If any provision in this Employment Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way.

(d) All pronouns used herein shall include the masculine, feminine, and neuter
gender as the context requires.

17. Clawback: Executive agrees to return all or a portion of any Management
Incentive Plan or Long-Term Incentive Plan, and any severance payments computed
by reference thereto, for the performance period(s) in which his termination of
employment occurs and any performance period ending within the thirty-six
(36) month period prior to his

 

13



--------------------------------------------------------------------------------

termination of employment, if it is later determined that that these awards were
calculated on the basis of inaccurate information that results in a restatement
of the Corporation’s financial statements for the applicable period(s) or for
any other reason for which a clawback is required under the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. Repayment of any amounts
pursuant to this paragraph shall be made, net of applicable taxes Executive paid
on those payments, within ten (10) days of written demand by the Corporation.
The Corporation will provide Executive with a calculation of the amount that is
subject to this paragraph with its demand for repayment.

18. Arbitration: Any dispute under this Agreement shall be resolved by final and
binding arbitration; provided, however, that the Corporation, in its sole
discretion, may enforce the covenants set out above in Sections 9 through 11 of
this Agreement by bringing a proceeding in any court of competent jurisdiction.
In addition, any issues pertaining to the ability to arbitrate a dispute under
this Agreement shall be determined by a court of competent jurisdiction and not
by an arbitrator. The arbitration shall be held in the Commonwealth of
Massachusetts and shall be conducted in accordance with the then-prevailing
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator shall be acceptable to both the Corporation and the Executive. If the
parties cannot agree on an acceptable arbitrator, the dispute shall be heard by
a panel of three arbitrators, one appointed by the Corporation and one appointed
by the Executive, and the third selected by the other two arbitrators. Under no
circumstances may the arbitrator(s) have the authority to require the
Executive’s reinstatement to employment or continued employment, or award any
lost wages or benefits (other than severance benefits as described above) as a
result of Executive’s termination of employment for any reason. The
arbitrator(s) shall also have no authority to award punitive, liquidated or
consequential damages or the payment of a prevailing party’s costs and/or
attorneys’ fees. Each party shall bear its own costs and expenses and an equal
share of the arbitrators’ and administrative fees of arbitration. The
Corporation, the Executive and the arbitrator(s) shall treat all aspects of the
arbitration proceedings, including without limitation, discovery, testimony and
other evidence, briefs and the award, as strictly confidential; provided,
however, that any award or order rendered by the arbitrator(s) under this
Agreement may be entered as a judgment or order in a court of competent
jurisdiction and may be disclosed by the Corporation as necessary to enforce the
terms of the restrictive covenants in Sections 9 through 11 of this Agreement.

19. Governing Law: This Employment Agreement shall be governed by, and construed
in accordance with, the laws of The Commonwealth of Massachusetts applicable to
contracts made and to be performed entirely within The Commonwealth of
Massachusetts without regard to its conflict of laws principles.

[remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, in The Commonwealth of
Massachusetts, this Employment Agreement as a sealed instrument, all as of the
day, month and year first written above.

 

MKS Instruments, Inc. By:  

/s/ John R. Bertucci

  Chairman of the Corporation’s Board of Directors  

2 Tech Drive

Andover, MA 01810

 

/s/ Gerald G. Colella

  Legal Signature  

Gerald G. Colella

Seabrook, NH

 

15



--------------------------------------------------------------------------------

APPENDIX A

Supplemental Retirement Benefits

1. Purpose. (a) General: The purpose of this Appendix A is to provide Employee
with supplemental retirement benefits to encourage his continued employment with
the Corporation. Benefits will be payable only if Employee fully complies with
all of the requirements of this Appendix A.

(b) For Benefit of Employee Only: Benefits under this Appendix A are provided
for the benefit of Employee only. No other employee shall accrue any rights of
any kind as a result of the existence of the arrangement described in this
Appendix A. Supplemental retirement benefits may be provided to an employee only
as specifically authorized by the Board of Directors of the Corporation.

(c) Internal Revenue Code Section 409A: The provisions of this Appendix A shall
be interpreted in a manner consistent with the requirements of Section 409A of
the Internal Revenue Code.

2. Definitions. As used in this Appendix A, the following terms have the
meanings set forth below, unless a different meaning is required by the context:

2.1 “Actuarially Equivalent” means a benefit of equivalent value to another
benefit, determined on the following basis:

Interest Rate: The average annual interest rate on 10-year Treasury securities
as published by the Federal Reserve for the calendar quarter immediately
preceding the calendar quarter in which the actuarially equivalent benefit is
being determined plus 25 basis points; and

Mortality: The most recent “applicable mortality table” prescribed by
Section 417(e)(3)(A)(ii) of the Internal Revenue Code (or a successor provision
as determined by the Corporation).

2.2 “Base salary” means base salary as defined in the Employment Agreement,
before any pre-tax salary reductions for participation in any benefits plan of
the Corporation.



--------------------------------------------------------------------------------

2.3 “Beneficiary” means one or more persons, trusts, estates or other entities,
designated by Employee to receive death benefits under Section 6.1(b) of this
Appendix A upon Employee’s death. If Employee fails to designate a Beneficiary
or if all designated Beneficiaries predecease Employee, then such death benefits
shall be payable to the executor or personal representative of Employee’s
estate.

Employee shall designate his Beneficiary by completing and signing a beneficiary
designation form prescribed by the Corporation, and returning it to the
Corporation or its designated agent. Employee shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
beneficiary designation form and the Corporation’s rules and procedures, as in
effect from time to time. Upon the acceptance by the Corporation of a new
beneficiary designation form, all Beneficiary designations previously filed
shall be canceled. The Corporation shall be entitled to rely on the last
beneficiary designation form filed by Employee and accepted by the Corporation
prior to his or her death. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Corporation or its designated agent. If the Corporation has any doubt as to the
proper Beneficiary to receive payments pursuant to this Appendix A, the
Corporation shall have the right, exercisable in its discretion, to withhold
such payments until this matter is resolved to the Corporation’s satisfaction.

2.4 “Bonus” means a bonus paid under the Corporation’s Management Incentive
Program.

2.5 “Change in Control” means the first to occur of any of the following events:

(a) Any “person” (as that term is used in Section 13 and 14(d)(2) of the
Securities Exchange Act of 1934 (“Exchange Act”)) becomes the beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of fifty percent (50%) or more of the Company’s capital stock
entitled to vote in the election of directors;

(b) The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company in which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the common stock
of the surviving corporation immediately after the consolidation or merger;

 

2



--------------------------------------------------------------------------------

(c) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

(d) The shareholders of the Company approve the sale or transfer of all or
substantially all of the assets of the Company to parties that are not within a
“controlled group of corporations” (as defined in Code Section 1563) in which
the Company is a member.

2.6 “Corporation” means MKS Instruments, Inc. (the “Company”) and any
corporation, trust, association or enterprise which is required to be
considered, together with the Corporation, as one employer pursuant to the
provisions of Sections 414(b), 414(c), 414(m) or 414(o) of the Code. For
purposes of applying Code sections 1563(a)(1), (2), and (3) and regulation
section 1.414(c)-2 to the determination of companies under common control for
purposes of this Appendix A, 80% shall be used instead of “at least 80%” each
place it appears in such sections.

2.7 “Compensation” for any calendar year means the sum of Employee’s Base Salary
for such year plus any Bonus paid in such year.

2.8 “Early Retirement Benefit” means the Retirement benefit determined under
Section 5.2 of this Appendix A upon Employee’s Retirement prior to his Normal
Retirement Date.

2.9 “Employment Agreement” means the Employment Agreement between Employee and
the Corporation that contains this Appendix A.

2.10 “Final Average Pay” means, for purposes of Section 5 the average of
Employee’s three (3) highest years of Compensation during the ten (10) calendar
year period immediately preceding the calendar year in which Employee Retires,
and for purposes of determining death benefits under Section 6 the average of
Employee’s three (3) highest years of Compensation during the ten (10) calendar
year period immediately preceding the calendar year containing Employee’s date
of death. The foregoing notwithstanding, any calendar year in which Employee has
no Compensation from the Corporation shall be ignored in determining such ten
calendar year period.

 

3



--------------------------------------------------------------------------------

2.11 “Normal Retirement Age” means Employee’s 62nd birthday or, if earlier, the
date Employee is deemed to have Retired in accordance with Section 2.15(b).

2.12 “Normal Retirement Benefit” means the Retirement benefit determined under
Section 5.1 of this Appendix A upon Employee’s Retirement on or after his Normal
Retirement Date.

2.13 “Normal Retirement Date” means the first day of the month in which Employee
attains Normal Retirement Age.

2.14 “Permanent and Total Disability” means (a) Employee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or
(b) Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Corporation. Employee shall be conclusively
presumed to be Permanently and Totally Disabled upon determination that he is
disabled by the Social Security Administration.

2.15 “Retirement” or “Retires” or “Retired” means the earlier of:

(a) Employee’s Separation from Service with the Corporation upon or after
satisfying the vesting requirements of Section 4.1, or

(b) Employee’s deemed Retirement. Employee shall be deemed to have Retired with
a fully vested Normal Retirement Benefit on the earliest of (i) the date he
becomes Permanently and Totally Disabled, (ii) the date of Employee’s Separation
from Service as a result of the Corporation’s termination of Employee’s
employment with the Corporation for any reason other than Termination for Cause
as defined in Section 2.21 of this Appendix A, (iii) the date of Employee’s
death while employed by the Corporation, or (iv) the date of Employee’s
qualifying Separation from Service following a Change in Control in accordance
with the provisions of Section 7 of this Appendix A.

 

4



--------------------------------------------------------------------------------

2.16 “Retirement Date” means the date Employee Retires or is deemed to have
Retired in accordance with Section 2.15 of this Appendix A. The term “Retirement
Date” shall include Employee’s Early Retirement Date as defined in Section 5.2
of this Appendix A.

2.17 “Section 409A” means Section 409A of the Internal Revenue Code, as the same
may be amended from time to time, and any successor statute thereto. References
in this Appendix A to Section 409A shall be deemed to mean and include any
published guidance, regulations, notices, rulings and similar announcements
issued by the Internal Revenue Service or by the Secretary of the Treasury under
or interpreting Section 409A, decisions by any court of competent jurisdiction
involving a Participant or a beneficiary and any closing agreement made under
section 7121 of the Code that is approved by the Internal Revenue Service and
involves a Participant, all as determined by the Corporation in good faith,
which determination may (but shall not be required to) be made in reliance on
the advice of such tax counsel or other tax professional(s) with whom the
Corporation from time to time may elect to consult with respect to any such
matter.

2.18 “Separates from Service” or “Separation from Service” means Employee’s
separation from service with the Corporation as a result of death retirement, or
any other reason, except that for purposes of this section 2.18 the employment
relationship is treated as continuing intact while Employee is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as Employee retains a
right to reemployment with the Corporation under an applicable statute or by
contract. For purposes of this Section 2.18 a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
employee will return to perform services for the employer. If the period of
leave exceeds six months and the individual does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Whether an Employee has a Separation from Service shall be
determined in accordance with the provisions of Section 409A, and regulations
thereunder, and any other applicable guidance.

2.19 “Specified Employee” means, at any time when stock of the Corporation is
publicly traded on an established securities market or otherwise (as determined
in accordance with Section 409A), an employee who is a “specified employee”
within the meaning of Section

 

5



--------------------------------------------------------------------------------

409A. The Corporation shall have the discretion to use any alternative permitted
under Section 409A to determine whether Employee is a Specified Employee, and to
take any action necessary to make such alternative binding.

2.20 “Termination of Employment” means, for purposes of Section 4.6 of this
Appendix A, Termination for Cause, or Employee’s voluntary severance from
employment with the Corporation (within the meaning of the Corporation’s normal
policies and procedures) for any reason other than Retirement.

2.21 “Termination for Cause” means, solely for purposes of this Appendix A,
termination of Employee’s employment by the Corporation as a result of
Employee’s conviction for the commission of a felony, material breach of any
employment or other agreements between Employee and the Corporation, or willful
failure to perform the material responsibilities of his position with the
Corporation.

2.22 “Trust” means a Trust established pursuant to Section 10 of this Appendix
A. 3.

3. Eligibility for Retirement Benefits.

3.1 General: Subject to Sections 4.2, 4.3, 4.4, and 4.5 the Corporation shall
pay the retirement benefits described in this Appendix A only if Employee
Retires from employment with the Corporation upon or after satisfying the
vesting requirements set forth in Section 4.1, or upon Employee’s deemed
Retirement pursuant to Section 2.15(b)

4. Vesting.

4.1 General: Except as provided in Sections 4.2, 4.3, 4.4, and 4.5, and subject
to Section 10.1, Employee’s benefits under this Appendix A shall be fully vested
and nonforfeitable if Employee satisfies both (a) and (b) while employed with
the Corporation:

(a) attains age 60, and

(b) has 25 years of service with the Corporation. Employee shall have 25 years
of service on the 25th anniversary of Employee’s original hire date.

The foregoing notwithstanding, Employee shall be fully vested in his benefit
under this Appendix A upon Employee’s deemed Retirement pursuant to
Section 2.15(b) of this Appendix A.

 

6



--------------------------------------------------------------------------------

4.2 Termination for Cause: All benefits shall be forfeited, and no amount shall
be payable under this Appendix A, in the event of Employee’s Termination for
Cause.

4.3 Compliance with Noncompete, Nondisclosure, and Nonsolicitation Agreements.
All benefits under this Appendix A are expressly conditioned upon Employee’s
compliance with the terms of any noncompetition, nondisclosure, or
nonsolicitation provisions contained in the Employment Agreement, or in any
other agreement between Employee and the Corporation. All benefits payable under
this Appendix A shall be forfeited, and no amount shall be payable, in the event
Employee violates the terms of any such provisions. If Employee violates the
terms of any such provisions, and benefit payments have commenced to Employee,
any such payments shall cease, and Employee shall repay all previously paid
benefits to the Corporation upon demand. If Employee fails to repay such amounts
upon demand, the Corporation shall have the right to take any action necessary
to recover such payments from Employee.

4.4 Notice of Intent to Retire. Benefits payable under this Appendix A are
specifically conditioned upon Employee providing to the Corporation written
notice of Employee’s intent to Retire at least six months prior to Employee’s
Retirement date. In the event Employee fails to satisfy the notice requirements
of this Section 4.4, all benefits shall be forfeited, and no amount shall be
payable under this Appendix A. The foregoing notwithstanding, the Corporation,
in its sole and absolute discretion, may elect to waive the notice requirement
of this Section 4.4. The foregoing notwithstanding, this Section 4.4 shall not
apply to death benefits payable under Section 6 of this Appendix A, or to
Retirement benefits payable under Section 5 as a result of Employee’s deemed
Retirement pursuant to Section 2.15(b).

4.5 Release. Benefits payable under this Appendix A (other than death benefits
payable under Section 6) are specifically conditioned upon and provided in
exchange for Employee signing a separation agreement that releases the
Corporation from any liabilities that may have arisen as a result of Employee’s
employment and/or termination of employment with the Corporation. The time
period for returning such separation agreement shall be designated by the
Corporation and shall not be less than 21 days nor more than 45 days following
Employee’s Separation from Service. If such time period (including any period
for revocation) begins in one taxable year and ends in a subsequent taxable
year, any payments conditioned upon such separation agreement shall be made in
the later taxable year. Payments of benefits hereunder

 

7



--------------------------------------------------------------------------------

shall not be made unless and until the separation agreement has been signed and
timely returned by Employee and the specified period for revocation of the
separation agreement has expired without revocation. In the event Employee
terminates employment with the Corporation for any reason other than death
(including Retirement) without satisfying the requirements of this Section 4.5
all benefits shall be forfeited, and no amount shall be payable under this
Appendix A.

4.6 Termination of Employment Prior to Satisfying Vesting Requirements. No
benefits are payable under this Appendix A upon Employee’s Termination of
Employment with the Corporation prior to satisfying the vesting requirements set
forth in Section 4.1.

5. Retirement Benefits.

5.1 Normal Retirement Benefit. This Section 5.1 describes the Retirement benefit
payable by the Corporation in the event Employee Retires on or after his Normal
Retirement Date. Employee’s Normal Retirement Benefit shall be paid in the form
of an Actuarially Equivalent lump sum, as set forth in Section 5.3.

(a) Married on Retirement Date: If Employee is married on his Retirement Date,
Employee’s Normal Retirement Benefit shall be:

50% times Final Average Pay

payable annually for the life of Employee with 50% of such amount continuing
after Employee’s death to his spouse for her life, with payments commencing on
Employee’s Normal Retirement Date, and subsequent payments made as of each
anniversary thereof. Solely for purposes of this Section 5.1, “Spouse” shall
mean the spouse to whom Employee is married on his Retirement Date (regardless
of whether that is the same spouse to whom he is married on his date of death),
unless the Corporation is directed by a court of competent jurisdiction to treat
someone else as Employee’s “spouse.”

(b) Not Married on Retirement Date: If Employee is not married on his Retirement
Date, Employee’s Normal Retirement Benefit shall be:

50% times Final Average Pay

payable annually for the life of Employee with a ten year certain guarantee,
with payments commencing on Employee’s Normal Retirement Date, and subsequent
payments made on each anniversary thereof.

 

8



--------------------------------------------------------------------------------

5.2 Early Retirement Benefit. This Section 5.2 describes the Retirement benefit
payable by the Corporation in the event Employee Retires prior to his Normal
Retirement Date. Employee may Retire from employment with the Corporation prior
to his Normal Retirement Date on the first day of any month coincident with or
next following the date he satisfies the vesting requirements of section 4.1.
The date on which Employee Retires under this Section 5.2 shall be his Early
Retirement Date. Employee’s Early Retirement Benefit shall be paid in the form
of an Actuarially Equivalent lump sum, as set forth in Section 5.3.

(a) Married on Early Retirement Date: If Employee is married on his Early
Retirement Date, Employee’s Early Retirement Benefit shall be:

50% times Final Average Pay

multiplied by the applicable percentage as set forth in the following schedule:

 

Age at which

     62        61         60   

Early Retirement

       

Benefits Commence

       

Applicable Percentage

     100 %      90         80   

payable annually for the life of Employee with 50% of such amount continuing
after Employee’s death to his spouse for her life, with payments commencing on
Employee’s Early Retirement Date, and subsequent payments made on each
anniversary thereof. Solely for purposes of this Section 5.2, “Spouse” shall
mean the spouse to whom Employee is married on his Early Retirement Date
(regardless of whether that is the same spouse to whom he is married on his date
of death), unless the Corporation is directed by a court of competent
jurisdiction to treat someone else as Employee’s “spouse”.

(b) Not Married on Early Retirement Date: If Employee is not married on his
Early Retirement Date, Employee’s Early Retirement Benefit shall be:

50% times Final Average Pay

 

9



--------------------------------------------------------------------------------

multiplied by the applicable percentage as set forth in the following schedule:

 

Age at which

     62        61         60   

Early Retirement

       

Benefits Commence

       

Applicable Percentage

     100 %      90         80   

payable annually for the life of Employee with a ten year certain guarantee,
with payments commencing on Employee’s Early Retirement Date, and subsequent
payments made on each anniversary thereof.

5.3 Form of Payment: Employee’s Normal Retirement Benefit or Early Retirement
Benefit, determined in accordance with section 5.1 or 5.2 as applicable, shall
be paid in the form of a single lump sum that is Actuarially Equivalent to such
Normal Retirement Benefit or Early Retirement Benefit. Such lump sum shall be
paid on Employee’s Retirement Date (or, if later, the earliest date permitted by
Section 409A). No benefits shall be payable in the form of an annuity or in
installments.

5.4 Delay of Payment to Specified Employee. Sections 5.1 through 5.3 of this
Appendix A notwithstanding, in the event Employee is a Specified Employee on the
date Employee Separates from Service, then any amount payable under this
Appendix A as a result of such Separation from Service, other than amounts
payable as a result of Employee’s Permanent and Total Disability, shall not be
made earlier than (a) the date that is six months after the date of such
Employee’s Retirement or, if earlier, (b) the date of the Employee’s death.
Employee’s Retirement benefit shall be actuarially increased, in the manner
determined by the Corporation, to account for such delayed commencement date.

5.5 Time of Payment: Where the provisions of this Appendix A require that a
payment be made on a designated date, (for example, under Sections 5.1, 5.2,
5.3, and 5.4) such payment shall be deemed to have been made on such date if it
is made as soon as administratively practicable following such date. In no
event, however, shall payment be made later than the end of the calendar year
containing such designated date or, if later, the 15th day of the third calendar
month following such designated date. No adjustment shall be made to Employee’s
Retirement benefit as a result of any delay between the specified payment date
and the actual payment date. In no event shall Employee be permitted to
designate, directly or indirectly, the taxable year in which payment will be
made.

 

10



--------------------------------------------------------------------------------

5.6 Death While Employed by the Corporation. In the event Employee dies while
employed by the Corporation, any benefits payable under this Appendix A shall be
determined in accordance with Section 6.

5.7 Domestic Relations Orders. The payment of all or part of Employee’s
Retirement benefit may, in the sole discretion of the Corporation, be
accelerated and paid to a person other than Employee if Corporation determines
that such payment is necessary to fulfill a valid domestic relations order as
defined in Section 414(p)(1)(B) of the Internal Revenue Code.

6. Death While Employed by the Corporation.

6.1 General. In the event Employee dies while employed by the Corporation the
death benefit payable under this Appendix A shall be as follows:

(a) if Employee is married on his date of death, 50% of the lump sum that is
Actuarially Equivalent to the Normal Retirement Benefit determined under
Section 5.1(a) of this Appendix A, such lump sum benefit to be determined as if
Employee Retired on his date of death after reaching Normal Retirement Age; or

(b) if Employee is not married on his date of death, 50% of the lump sum that is
Actuarially Equivalent to the Normal Retirement Benefit determined under
Section 5.1(b) of this Appendix A, such lump sum benefit to be determined as if
Employee Retired on his date of death after reaching Normal Retirement Age.

The death benefit shall be payable in a lump sum as soon as administratively
practicable following Employee’s date of death.

6.2 Payee. This death benefit shall be payable to Employee’s (a) surviving
spouse if Employee is married on his date of death, or (b) Beneficiary if
Employee is not married on his date of death. “Surviving spouse” for purposes of
this Section 6.2 means the spouse to whom Employee is married on his date of
death.

 

11



--------------------------------------------------------------------------------

7. Effect of a Change in Control of the Corporation. Anything in this Appendix A
to the contrary notwithstanding, this Section 7 shall apply in the event of a
Change in Control. If, within three years after the date of a Change in Control,
Employee voluntarily Separates from Service with the Corporation for Good
Reason, and employee is not otherwise eligible for Retirement, then Employee
shall be deemed to have Retired with a fully vested Normal Retirement Benefit on
the date of such Separation from Service.

Solely for purposes of this Section 7, “Good Reason” shall mean Employee’s
voluntary Separation from Service within 90 days following (i) a material
diminution in Employee’s positions, duties and responsibilities from those
described in this Employment Agreement (ii) a reduction in Employee’s Base
Salary (other than a reduction which is part of a general salary reduction
program affecting senior executives of the Corporation) (iii) a material
reduction in the aggregate value of the pension and welfare benefits provided to
Employee from those in effect prior to the Change in Control (other than a
reduction which is proportionate to the reductions applicable to other senior
executives pursuant to a cost-saving plan that includes all senior executives),
(iv) a material breach of any provision of this Employment Agreement by the
Corporation, (v) the Corporation’s requiring Employee to be based at a location
that creates for Employee a one way commute in excess of 60 miles from his
primary residence, except for required travel on the Corporation’s business to
an extent substantially consistent with the business travel obligations of
Employee under this Employment Agreement. Notwithstanding the foregoing, a
termination shall not be treated as a termination for Good Reason (i) if
Employee shall have consented in writing to the occurrence of the event giving
rise to the claim of termination for Good Reason or (ii) unless Employee shall
have delivered a written notice to the Corporation within 30 days of his having
actual knowledge of the occurrence of one of such events stating that he intends
to terminate his employment for Good Reason and specifying the factual basis for
such termination, and such event, if capable of being cured, shall not have been
cured within 30 days of the receipt of such notice.

 

12



--------------------------------------------------------------------------------

8. Effect of termination of employment and rehire. Upon Employee’s Retirement,
the benefit payable under this Appendix A, if any, shall be determined by the
Corporation and such determination shall be conclusive and binding (subject to
Section 14). If Employee is subsequently reemployed by the Corporation such
reemployment, additional service, and additional compensation shall not result
in a re-determination of the benefits due under this Appendix A.

9. Administration.

9.1 Powers of the Corporation: The Board of Directors of the Company (the
“Board”) shall have the sole authority to act on behalf of the Corporation under
this Appendix A (subject to Section 9.3), and shall have all the powers
necessary to administer the benefits under this Appendix A, including, without
limitation, the power to interpret the provisions of this Appendix A and to
establish rules and prescribe any forms required to administer benefits under
this Appendix A

9.2 Actions of the Board: All determinations, interpretations, rules, and
decisions of the Board shall be conclusive and binding upon all persons having
or claiming to have any interest or right under this Appendix A.

9.3 Delegation: The Board shall have the power to delegate specific duties and
responsibilities to officers or other employees of the Corporation or other
individuals or entities. Any delegation by the Board may allow further
delegations by the individual or entity to whom the delegation is made. Any
delegation may be rescinded by the Board at any time. Each person or entity to
whom a duty or responsibility has been delegated shall be responsible for the
exercise of such duty or responsibility and shall not be responsible for any act
or failure to act of any other person or entity.

9.4 Reports and Records: The Board and those to whom the Board has delegated
duties under Section 9.3 shall keep records of all their proceedings and actions
and shall maintain books of account, records, and other data as shall be
necessary for the proper administration of this Appendix A and for compliance
with applicable law.

9.5 Costs: The costs of providing and administering the benefits under this
Appendix A shall be borne by the Corporation.

 

13



--------------------------------------------------------------------------------

10. Unfunded Benefits; Establishment of Trust.

10.1 Unfunded Status. This Appendix A shall be unfunded for tax purposes and for
purposes of Title 1 of ERISA.

10.2 Establishment of Trust. The Corporation shall not be required to set aside
any funds to discharge its obligations hereunder, but may set aside such funds
to informally fund all or part of its obligations hereunder if it chooses to do
so, including without limitation the contribution of assets to a “rabbi trust”
(the Trust). Any setting aside of amounts, or acquisition of any insurance
policy or any other asset, by the Corporation with which to discharge its
obligations hereunder in trust or otherwise, shall not be deemed to create any
beneficial ownership interest in Employee, his surviving spouse, or Beneficiary,
and legal and equitable title to any funds so set aside shall remain in the
Corporation, and any recipient of benefits hereunder shall have no security or
other interest in such funds. The rights of Employee and his surviving spouse
and Beneficiary(ies) under this Appendix A shall be no greater than the rights
of a general unsecured creditor of the Corporation. Any and all funds so set
aside by the Corporation shall remain the general assets of the Corporation, and
subject to the claims of its general creditors, present and future.

10.3 Interrelationship of this Appendix A and the Trust. The provisions of this
Appendix A shall govern the rights of Employee to receive distributions pursuant
to the provisions of this Appendix A. The provisions of the Trust shall govern
the rights of the Corporation,

10.4 Employee, and creditors of the Corporation to the assets transferred to the
Trust. The Corporation shall at all times remain liable to carry out its
obligations under this Appendix A.

10.5 Distributions from the Trust. The Corporation’s obligations under this
Appendix A may be satisfied with Trust assets distributed pursuant to the terms
of the Trust, and any such distribution shall reduce the Corporation’s
obligation under this Appendix A.

11. Payment of Benefit for Disabled or Incapacitated Person. If the Corporation
determines, in its discretion, that Employee or Employee’s Beneficiary or
surviving spouse is under a legal disability or is incapacitated in any way so
as to be unable to manage his financial affairs, the

 

14



--------------------------------------------------------------------------------

Corporation may make any payment otherwise due under the terms of this Appendix
A to such person or to his legal representative or to a friend or relative of
such person as the Corporation considers advisable. Any payment under this
Section 11 shall be a complete discharge of any liability for the making of such
payment under this Appendix A. Nothing contained in this Section 11, however,
should be deemed to impose upon the Corporation any liability for paying a
benefit to any person who is under such a legal disability or is so
incapacitated unless it has received notice of such disability or incapacity
from a competent source.

12. Nonassignability. Neither Employee nor any other person shall have any right
to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate, alienate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be, unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by Employee or any
other person, be transferable by operation of law in the event of Employee’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise. The Corporation is authorized to
make any payments directed by court order.

13. Claim Procedure.

13.1 Presentation of Claim. Employee, or the surviving spouse of Employee after
Employee’s death, or Employee’s Beneficiary (such Employee, surviving spouse, or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Corporation a written claim for a determination with respect to the amounts
distributable to such Claimant under this Appendix A. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

13.2 Notification of Decision.

(a) Claim for benefits other than Disability benefits. The Corporation shall
consider a Claimant’s claim within a reasonable time, but no later than ninety
(90) days after receiving the claim. If the Corporation determines that special
circumstances require an extension of time for

 

15



--------------------------------------------------------------------------------

processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90) day period. In no
event shall such extension exceed a period of ninety (90) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Corporation expects to render the benefit determination.

(b) Claim for Disability benefits. If the claim relates to benefits in
connection with Disability, the Corporation shall consider a Claimant’s claim
within a reasonable time, but no later than forty-five (45) days after receiving
the claim. If the Corporation determines that, due to matters beyond the control
of the Plan, the Corporation will not be able to respond to the claim within
such 45-day period, the Corporation may extend the response period for one or
two additional periods of up to 30 days each by providing the Claimant with
notice describing the circumstances that necessitate the extension and the date
as of which the Corporation anticipates that it will render its decision. Each
such notice must be conveyed to the Claimant prior to the commencement of an
extension.

(c) Notification. The Corporation shall notify the Claimant, in writing, within
the time periods specified in Section 13.2(a) or (b), as applicable:

(1) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(2) that the Corporation has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant

(A) the specific reason(s) for the denial of the claim, or any part of it;

(B) specific reference(s) to pertinent provisions of this Appendix A upon which
such denial was based;

(C) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(D) an explanation of the claim review procedure set forth in Section 13.3
below; and

(E) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

16



--------------------------------------------------------------------------------

13.3 Review of a Denied Claim.

(a) Claim for benefits other than Disability benefits. On or before sixty
(60) days after receiving a notice from the Corporation that a claim has been
denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Corporation a written request for a review of
the denial of the claim. The Claimant (or the Claimant’s duly authorized
representative):

(1) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(2) may submit written comments or other documents; and/or

(3) may request a hearing, which the Corporation, in its sole discretion, may
grant.

The Corporation shall render its decision on review promptly, and no later than
sixty (60) days after the Corporation receives the Claimant’s written request
for a review of the denial of the claim. If the Corporation determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial sixty (60) day period. In no event shall such
extension exceed a period of sixty (60) days from the end of the initial period.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the Corporation expects to render the
benefit determination. In rendering its decision, the Corporation shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The decision
must be written in a manner calculated to be understood by the Claimant, and it
must contain:

(1) specific reasons for the decision;

(2) specific reference(s) to the pertinent provisions of this Appendix A upon
which the decision was based;

 

17



--------------------------------------------------------------------------------

(3) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(4) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

(b) Claim for Disability benefits. If the claim relates to benefits in
connection with Disability, the procedure described in Section 13.3(a) above
shall apply, modified as follows:

(1) All references to 60 days shall be changed to 45 days, except that a
Claimant shall have 180 days to file an appeal.

(2) The Corporation shall designate an individual to conduct the review who is
not the individual who made the initial adverse determination, and is not a
subordinate of such individual.

(3) The notice of extension shall describe the circumstances that require the
extension; must include the date as of which the Corporation anticipates that it
will render its decision; and must be communicated to the Claimant prior to the
commencement of the extension.

(4) The review shall not afford deference to the initial adverse benefit
determination.

(5) When the appeal is based on a medical judgment, the Corporation shall
consult with a health care professional who has appropriate experience and
training in the field involved in determining the Claimant’s Disability and
shall identify all medical and vocational experts whose advice was obtained in
connection with the appeal. A health care professional may not be consulted
under this Section 7.10(b)(3)(ii)(E) if the health care professional (or a
subordinate of such individual) was consulted in connection with the initial
claim for benefits.

(6) If the Corporation makes an adverse benefit determination on review, the
Corporation shall provide the Claimant with a statement that the Claimant is
entitled to receive or request reasonable access to, and copies of, all
information relevant to the claim for benefits, including internal rules,
guidelines, and protocols (to the extent relied upon) and a statement regarding
voluntary alternative dispute resolution options.

 

18



--------------------------------------------------------------------------------

13.4 Disability Benefits. For purposes of this Article 13, “Disability benefits”
means a benefit payable under this Appendix A that is conditioned upon the
Corporation’s determination that Employee is Permanently and Totally Disabled.
If the Corporation does not make such determination, but instead relies solely
upon the determination of the Social Security Administration’s determination
that Employee is disabled, then Sections 13.2(b) and 13.3(b) shall not apply,
and any claims by Employee shall instead be reviewed under the provisions of
this Article 13 for benefits other than Disability benefits.

13.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Appendix A.

14. Tax Withholding and Reporting; Section 280G Excise Taxes.

(a) General. The Corporation shall have the right to deduct any required
withholding taxes from any payment made under this Appendix A. Except as
provided in Section 14(b), the Corporation shall not be obligated to pay or
reimburse Employee, or his surviving spouse or Beneficiary, for any income or
other taxes or penalties that may be imposed on such person by the Internal
Revenue Service or any state or other taxing authority as a result of benefits
paid under this Appendix A.

(b) Excise Tax Payment. In the event that any payment or benefit (within the
meaning of Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”)), to Employee or for his benefit paid or payable or distributed or
distributable pursuant to the terms of this Employment Agreement (including this
Appendix A) or otherwise in connection with, or arising out of, his employment
with the Corporation or a Change in Control of the Corporation (a “Payment” or
“Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Employee with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then Employee
will be entitled to immediately receive an additional payment (a “Gross-Up
Payment”) from the Corporation in an amount such that after payment by Employee
of all taxes (including any interest or penalties, other than interest and

 

19



--------------------------------------------------------------------------------

penalties imposed by reason of Employee’s failure to file timely a tax return or
pay taxes shown due on his return, imposed with respect to such taxes and the
Excise Tax), including any Excise Tax imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

15. Successors. The provisions of this Appendix A shall bind and inure to the
benefit of the Corporation and its successors and assigns and Employee and
Employee’s surviving spouse and designated beneficiaries.

16. Amendment. This Appendix A may be amended only by written agreement between
Employee and the Corporation.

 

20



--------------------------------------------------------------------------------

APPENDIX B

FORM RELEASE

Introduction

                     (“Executive”) separated from MKS Instruments, Inc. (the
“Corporation”) as of                     , and Executive and the Corporation
entered into a Separation Agreement (the “Agreement”), dated
                    , pursuant to which, among other things, Executive agreed to
release the Releasees from all waivable claims which Executive might have
against the Releasees in exchange for the receipt of certain payments and
benefits set forth therein upon this Release becoming effective.

Terms

1. As used in this Release, the following words shall mean the following:

(a) “Corporation” shall at all times mean MKS Instruments, Inc., its
subsidiaries, divisions, successors and assigns, its affiliated and predecessor
companies or corporations, and their successors and assigns.

(b) “Executive” means                     .

(c) “Releasees” shall mean the Corporation, its present or former directors,
officers, shareholders, members, employees, attorneys and agents, whether in
their individual or official capacities and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of the Corporation in their official and individual
capacities.

2. After receiving this signed Release from Executive and upon the expiration of
the waiting period described in Paragraph 5 (the “Effective Date”), The
Corporation will provide Executive with the payments and benefits described in
paragraphs _ through _ in Section _ of the Agreement.

3. In exchange for receiving the payments and benefits described in paragraphs _
and _ in Section _ of the Agreement, Executive hereby agrees that Executive is
releasing the Releasees from, and waiving, any claim that Executive may have
against them for any act, omission, incident or situation which may have
occurred at any time up until the Effective Date of this Release. This includes
RELEASING AND FOREVER DISCHARGING the Releasees from AND WAIVING:

(a) Any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Equal Pay Act, 42 U.S.C. §§ 1981, 1982, 1983 and 1985,
the Massachusetts Fair Employment Practices Act, M.G.L. c. 151B; the Fair Labor
Standards Act; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Massachusetts Civil Rights Act; the Massachusetts Equal Rights Law; the
Massachusetts Minimum Fair Wages Statute (M.G.L. c. 151, §§ 1A and 1B); the
Massachusetts Payment of Wages



--------------------------------------------------------------------------------

Statute (M.G.L. c. 149, § 148, et seq.); the Massachusetts “Blue Laws” (M.G.L.
c. 136); and any other claims arising under Chapters 149 through 154 of the
Massachusetts General Laws, and any amendments to these statutes;

(b) Any claims arising under the Family and Medical Leave Act, the National
Labor Relations Act, the Sarbanes-Oxley Act of 2002, and all other federal,
state, and local laws or ordinances relating to employment;

(c) Any claims arising under the Employee Retirement Income Security Act
(“ERISA”) (but not claims to vested ERISA benefits) or any other federal or
state law pertaining to employee retirement or welfare benefits;

(d) Any claims arising under any other federal, state or local statutory or
regulatory provision;

(e) Any claims arising under federal common law or under the common law of any
state; and

(f) Any claims for attorneys’ fees and/or costs.

Notwithstanding the above, this Release does not prevent Executive from pursuing
any right or claim which cannot be waived by law. This means, among other
things, that even if Executive signs this Release, Executive retains his right
to file a charge of discrimination with the Equal Employment Opportunity
Commission and to assist in Commission investigations. By signing this Release,
however, Executive is waiving any right to recover any relief in federal or
state court, in any administrative proceeding or in arbitration, whether such a
claim for relief is brought by Executive or through the EEOC (or a comparable
state or local agency) or as part of a class action proceeding. This Release
also does not prevent Executive from pursuing any claim to enforce this Release
or from asserting any future rights Executive may have to any vested benefits
that Executive may be entitled to receive.

4. By signing this Release, Executive is hereby acknowledging and agreeing that:
(a) Executive is competent to enter into this Release and is fully aware of his
right to discuss any and all aspects of this Release with an attorney of his
choice; (b) except for the promises contained in the Agreement, the Corporation
has made no other promise of any kind to Executive to cause Executive to sign
this Release; (c) what Executive is receiving under the Agreement and this
Release is in addition to anything of value to which he already is entitled;
(d) what Executive is receiving is adequate and satisfactory to him; and (e) the
payments and benefits specified in the Agreement and this Release constitute
full and final payment in settlement of all waivable claims of any kind, known
or unknown, which Executive may have against the Releasees. Executive further
acknowledges that he has carefully read and fully understand all of the
provisions of this Release, that Executive has had the opportunity to discuss
the provisions of this Release with an attorney, and that Executive is
voluntarily entering into this Release.

5. Executive acknowledges and agrees that he has been given a period of up to
twenty-one (21) days in which to consider the terms of this Release and that
this Release shall not become effective until seven (7) days following the date
of his signature. Prior to that time, Executive may elect to revoke this
Release. If Executive chooses to revoke this Release, Executive agrees to notify
the Chair of the Board of Directors of the Corporation in

 

2



--------------------------------------------------------------------------------

writing. If Executive does not sign and return the Release within the specified
period, or Executive revokes it, Executive will forfeit any payments contingent
on the Release. Unless revoked by the Executive, this Release shall become
effective eight calendar days after the date that Executive signs this Release,
as evidenced by the date adjacent to his signature at the end of this Release
(the “Effective Date”). This Release shall not be effective and shall be deemed
void as if never made if, prior to the Effective Date, Executive revokes his
earlier acceptance of this Release. Payments contingent upon the Executive
entering into the Agreement and this Release will not be made (or begin) prior
to the expiration of the period specified for revoking this Release. If the
period for signing and returning the Agreement or Release extends into a later
taxable year, any payments contingent upon the Agreement and Release will be
made (or begin) in the later taxable year.

6. By signing this Release, Executive is not waiving any claims against the
Releasees for any act or omission that may occur after the signing of this
Release.

7. By signing this Release, Executive is hereby acknowledging and agreeing that
Executive has been paid all sums due and owing to him as of the date hereof
including, but not limited to, all salary, bonus, business expenses, allowances,
vacation pay and other benefits and perquisites as a result of Executive’s
employment with the Corporation, and has received any leaves (paid or unpaid) to
which he was entitled during his employment and the Corporation has not denied
or interfered with his ability to request or take such leave.

8. Executive hereby agrees that his employment relationship with the Corporation
has been severed and that Executive forever waive any right to reinstatement,
recall or future employment with the Corporation, unless waived by mutual
agreement.

9. Paragraphs _through _ of the Agreement are incorporated by this reference
into this Release as if fully and independently set forth below.

10. The Agreement and this Release represent the full and complete understanding
of the Executive and the Corporation. The Agreement and this Release shall
supersede any inconsistent provisions in the                     . No prior or
contemporaneous oral or written agreements may be offered to alter their terms.
This Release shall be binding upon the Executive and the Corporation and upon
their heirs, successors and assigns. This Release may not be modified except in
a written document signed by both parties.

11. This Release shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Massachusetts, without regard to its conflict of law
provisions and except to the extent federal law applies.

 

3



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. EMPLOYEE SHOULD CONSULT WITH COUNSEL BEFORE SIGNING THIS
DOCUMENT. THIS RELEASE INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

WITNESS:  

 

    

 

  Date              Date                    MKS INSTRUMENTS, INC.

 

ATTEST:  

 

      By:

 

         Date Chair, Board of Directors    Date         

 

4